Citation Nr: 0910725	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for skin rash.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for joint pain.

3.  Entitlement to service connection for a claimed back 
disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to August 
1992.  He had service in Southwest Asia and Kuwait during the 
Gulf War from September 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Veteran's claim for service connection for skin rash and 
joint pain was the subject of a previous decision.  The Board 
has a legal duty to address the "new and material evidence" 
requirement under 38 C.F.R. § 3.156(a) regardless of the 
actions of the RO.  If the Board finds that new and material 
evidence has not been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet.App. 239, 244 
(1993).  As will be detailed below, appellant was provided 
notice by letter of the prior denials and the need for new 
and material evidence.  As such, there is no prejudice to the 
appellant with proceeding on this basis.

The issue of service connection for a claimed back disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for skin rash 
and joint pain was previously denied by the RO in a rating 
decision in August 2001.  It was held that the evidence did 
not demonstrate a causal relationship between the disorders 
and the Veteran's period of service.  He was notified of this 
decision and his appellate rights, but did not perfect a 
timely appeal.

2.  The evidence associated with the claims file since the 
August 2001 denial of service connection for skin rash and 
joint pain is either cumulative or redundant of evidence 
previously of record or, if new, does not relate to 
unestablished facts necessary to substantiate the claim for 
service connection for skin rash and joint pain and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's rating decision in August 2001 denying service 
connection for skin rash and joint pain is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  As the evidence received since August 2001 is not new and 
material, the claim of service connection for skin rash and 
joint pain is not reopened. 38 U.S.C.A. § 5108 (West 2002 & 
Supp 2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the October 2006 VCAA 
letter the RO notified the Veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  There is no violation in this case.  In the VCAA 
letter, the Veteran was advised of both the type of evidence 
needed to reopen his claim and what was necessary to 
establish entitlement to the claimed benefit.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Service connection for both skin rash and joint pain was 
denied on the merits in an RO rating decision issued in 
August 2001, based on the RO's finding that the evidence of 
record did not show that the Veteran's claimed skin rash and 
joint pain was related to his period of service.  

Because the Veteran did not file a timely substantive appeal 
in regard to the August 2001 RO rating decision, that 
decision is final.

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

The evidence of record at the time of the August 2001 denial 
(the last final adjudication of skin rash and joint pain) 
included the Veteran's service treatment records; post-
service treatment records from 130th station hospital in 
Heidelberg, Germany from June 1997 to January 1999 
documenting the treatment the Veteran received for various 
disorders including joint aches and pain (August 1997, 
September 1997 and February 1998) and skin rash on upper leg 
(February 1998 [diagnosed as upper leg pigmented lesion]); 
Blood Center records from Fort Hood; and, various lay 
statements submitted on behalf of the Veteran by his co-
workers.

Since the August 2001 rating decision, the additional 
evidence received includes private treatment records 
referencing complaints of and treatment for bilateral knee 
pain (diagnosed as osteoarthritis) and skin disorders 
(diagnosed as dermatofibroma of the right shoulder and non-
specific dermatitis of the left thigh).  Thus, significantly 
absent in this additional evidence is any competent evidence 
indicating a relationship between the Veteran's period of 
service and his claimed disorders.  As such there is no basis 
for scheduling a physical examination.

Therefore, the Board finds that the items identified 
hereinabove are "new" evidence in the sense that they were 
not before the adjudicators in August 2001.  The new items of 
evidence, however, are not "material" because nothing 
therein shows the claimed skin rash and joint pain were 
related to the Veteran's period of service, which was the 
element that led the claim to be originally denied.

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claims or 
raises a reasonable possibility of substantiating the claims.  
Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for skin rash and joint pain has not been 
received, and the RO's decision of August 2001 remains final.  

In summary, like the previous evidence of record, the 
additional evidence simply fails to show the claimed skin 
rash and joint pain were related to the Veteran's period of 
service.  As such, the additional evidence is not new and 
material and it does not raise a reasonable possibility of 
substantiating the Veteran's claims of service connection for 
skin rash and joint pain.  Because the Veteran has not 
presented new and material evidence sufficient to reopen the 
claim of service connection for skin rash and joint pain the 
appeal must be denied on this basis.  As the Veteran in this 
case has not fulfilled his threshold burden of submitting new 
and material evidence to reopen this finally-disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for skin rash, the appeal to 
this extent is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for joint pain, the appeal to 
this extent is denied.  


REMAND

With respect to the Veteran's claim of service connection for 
a back disorder, the Board finds additional development is 
warranted.  During service, the Veteran received treatment 
for complaints of low back pain in March 1987 and October 
1988.  The in-service diagnosis for this back pain was back 
strain.  Subsequent to service, the Veteran contends that he 
has a current back disorder related to his period of service.  
In this regard the Veteran received post-service treatment 
for back pain in September 1997.  An October 2006 record 
reported that the Veteran had received treatment for 
complaints of back pain in the private facility since 
September 2006.  He was diagnosed with muscle spasm of the 
back.

Despite the Veteran's in-service treatment, post service 
treatment and noted contentions, he has not been afforded a 
VA examination, with an opinion as to the etiology of his 
claimed back disorder.  The Board finds that such an opinion 
is "necessary."  See 38 U.S.C.A. § 5103A(d); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment received for the claimed back 
disorder since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  

2.  The Veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
back disorder.  

The Veteran's claims folders must be made 
available to and reviewed by the 
examiner(s).  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has a current back disorder 
that at least as likely as not (e.g., a 
50 percent or greater likelihood) had its 
clinical onset during his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the Veteran's claim of 
service connection for back disorder 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  
 
Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


